DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-2, 4-10, and 12-22 are pending in this Office Action
Claims 1, 9, and 16 are amended.
Claims 3 and 11 are cancelled.
Claims 21 and 22 are new.
Claims 1-2, 4-10, and 12-22 are rejected. This rejection is FINAL.

Response to Arguments
Applicant’s arguments filed in the amendment filed 11/06/2020, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2011/0098043), in view of Pegg et al. (U.S. Publication No. 2016/0164968), in view of Belghoul et al. (U.S. Publication No. 2014/0192737), and further in view of Fernando et al. (U.S. Publication No. 2004/0034776).
As per claim 1, Yu teaches a method comprising: 
receiving a direct connection request from each of at least a first device and a second device of the plurality of devices, the direct connection requests for initiating direct communication between the first and second devices (Yu: paragraph 0072; The DRSF circuitry 126 is configured in some embodiments to direct receipt of a D2D connection establishment request originated by a terminal apparatus 104. After receiving the D2D connection establishment request, the DRSF circuitry 126 may be configured to extract the D2D user identifier for the second terminal apparatus from the D2D connection establishment request), wherein each of the direct connection requests includes a location identifier indicating location of the respective device (Yu: paragraph 0070; the D2D registration request may be transmitted as a portion of a location/tracking area update message and/or as a stand-alone message transmitted during a location/tracking area update procedure).
However Yu does not explicitly mention wherein the server receives, from the first device, data relating to the collaboration session that the server transmits to the plurality of devices participating in the collaboration session; and at a server configured to communicate with a plurality of devices participating in collaboration session.
However Pegg teaches:
wherein the server receives, from the first device, data relating to the collaboration session that the server transmits to the plurality of devices participating in the collaboration session (Pegg: paragraph 0031; The one or more collaboration services 202, such as web services, may be utilized by client collaboration applications. The one or more collaboration services 202 may be provided by service modules that typically receive data from a first client collaboration application through a web service call and broadcast the received data to other client collaboration applications participating in a collaboration session); and
at a server configured to communicate with a plurality of devices participating in collaboration session (Pegg: paragraph 0019; a collaboration server 110 that may communicate with clients 102, 104, 106 over a network 108).
Pegg: Abstract).
However Yu and Pegg do not explicitly mention that the first and second devices are in the same physical location; determining, based on the location identifiers, and prior to a direct connection being established between the first and second devices, that the first and second devices of the plurality of devices are at the same physical location; and wherein the direct connection is a short-range wireless connection.
However Belghoul teaches:
the first and second devices are in the same physical location (Belghoul: paragraph 0025; Proximity detection module 304 can determine, based on this geo-fence location information, whether to request more precise proximity information from UEs 102 (e.g., GPS location information) based on, for example, whether another mobile communication device eligible for direct communication 108 is within the same geo-fence as UEs 102);
determining, based on the location identifiers (Belghoul: paragraph 0031; UEs 102 can report their cell IDs to proximity services server 300), and prior to a direct connection being established between the first and second devices, that the first and second devices of the plurality of devices are at the same physical location (Belghoul: paragraph 0052; UE A 102a receives a notification from proximity services server 300 regarding communication devices eligible for direct communication 108. For example, this notification can inform UE A 102a that UE B 102b is close enough to UE A 102a to support direct communication 108); 
wherein the direct connection is a short-range wireless connection (Belghoul: paragraph 0022; UEs 102 can communicate using a peer-to-peer (P2P wireless direct communication technique, such as, but not limited by, Wi-Fi Direct and Bluetooth (i.e. short-range wireless connection)); and
in response to determining that the first and second devices are at the same physical location (Belghoul: paragraph 0031; Proximity services server 300 determines, based on this more precise geographic location information, whether UE A 102a and UE B 102b are close enough to each other to support direct communication 108 and sends a notification to UE A 102a and/or UE B 102b in response to determining that UEs 102 are in range of direct communication 108).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Belghoul with the teachings as in Yu and Pegg. The motivation for doing so would have been for using geo-fencing techniques to assist in detecting mobile communication devices that are close enough to support direct communication (Belghoul: Abstract).
However Yu, Pegg, Belghoul do not explicitly mention generating direct connection instructions enabling the first and second devices to establish a direct connection with each other at the physical location; wherein the direct connection instructions include a secret for the first and the second devices to authenticate each other without requiring user input at the first and second devices; and sending the direct connection instructions 
However Fernando teaches:
generating direct connection instructions enabling the first and second devices to establish a direct connection with each other at the physical location (Lo: paragraphs 0022; the server 106 facilitates or otherwise allows the exchange of the secret session key in encrypted form between the client A component 120 and the client B component 124), and
wherein the direct connection instructions include a secret for the first and the second devices to authenticate each other without requiring user input at the first and second devices (Fernando: paragraph 0008; establishes and authenticates a peer connection between a first device and a second device. The first device and the second device have authenticated connections to a server. The method includes enabling the first device and the second device to exchange a shared key in encrypted form via the authenticated connections, receiving a request from the first device for an identifier associated with the second device, and transmitting the requested identifier to the first device. The first device and the second device establish the peer connection based on the identifier); and 
sending the direct connection instructions to the first and second devices so as to enable direct communication between the first and second devices (Fernando: paragraph 0009; The server component interacts with each of the client components via the authenticated connection to establish and authenticate a peer connection between one or more of the client components…paragraph 0023; the server 106 facilitates or otherwise allows the exchange of the secret session key in encrypted form between the client A component 120 and the client B component 124. That is, the server 106 receives the secret session key from one of the client components, and transmits the received session key to the other client component. The peer connection 116 is direct or peer-to-peer in that the peer devices 102, 104 communicate directly with one another).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Fernando with the teachings as in Yu, Pegg and Belghoul. The motivation for doing so would have been for verifying that peers on opposite ends of a peer-to-peer connection are the same peers that previously established authenticated or otherwise trusted connections with a server common to both peers without requiring additional functionality from the common server (Fernando: paragraph 0004). 
ATTORNEY DOCKET NO. 0370.3586C (1013550-US.01)As per claim 8, the modified Yu teaches the method of claim 1, wherein the collaboration session is supported by the server to enable audio, video, or data communications among a plurality of participants (Pegg: paragraph 0025; The collaboration server 110 may then determine if one or more data streams of the collaboration session may be transitioned to P2P communication between the client 102, 104, 106 participants. If possible and feasible, the service of the collaboration server 110 may send a command instructing the client 102, 104, 106 participants to transition one or more data streams, such as an audio/video data stream, to P2P between the participants), and wherein the first and second devices are located within a meeting room that includes a video conference endpoint that has Pegg: paragraph 0028; three clients 102, 104, 106, other numbers of clients may be connected to the network and to a particular collaboration session. For example, a collaboration session may be between two or more client 102, 104, 106 participants. Further, some embodiments may include a cloud of servers dedicated to provisioning of collaboration services, which may host collaboration rooms or sessions of virtually any client…paragraph 0033; The services may include client-side modules to implement functionality, such as: a P2P module, roster, chat, polling, notes, screen sharing, web cam or other streaming video, shared white board, file transfer, audio and visual, general data transfer, gesture tool (such as a pointing device or cursor), user interface controls, administration).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pegg with the teachings as in the modified Yu. The motivation for doing so would have been for switching between peer-to-peer and server-centric modes of collaboration data sharing and for sharing of data of a first type via a collaboration server and data of a second type via peer-to-peer connections (Pegg: Abstract).
Regarding claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Yu also teaches an apparatus (Yu: paragraph 0001; apparatuses for facilitating device-to-device connection establishment) comprising: a processor (Yu: paragraph 0008; The apparatus of this embodiment comprises at least one processor); and memory to store data and Yu: paragraph 0008; The apparatus of this embodiment comprises at least one processor and at least one memory storing computer program code, wherein the at least one memory and stored computer program code). Also, Pegg further teaches a network interface that enable network communications with a plurality of devices participating in a collaboration session (fig. 1; collaboration server 110, client devices 102, and network interface 108…paragraph 0012; A collaboration server may facilitate P2P sharing of data).
Regarding claim 16, it is substantially similar to claim 1, and is rejected in the same manner, the same arts and reasoning applying. Further, Yu also teaches a non-transitory computer-readable storage media encoded with software comprising computer executable instructions (Yu: paragraph 0009; The computer program product of this embodiment includes at least one computer-readable storage medium having computer-readable program instructions stored therein).
As per claim 21, the modified Yu teaches the method of claim 1, wherein the secret comprises a cryptographic key (Fernando: paragraph 0023; one of the peer devices is configured to transmit a shared key (e.g., a secret session key or other key randomly generated in a cryptographic manner) to the other peer device via the authenticated connections 112, 114 to the server 106).
Regarding claim 22, it is substantially similar to claim 21, and is rejected in the same manner, the same arts and reasoning applying. 


Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2011/0098043), in view of Pegg et al. (U.S. Publication No. 2016/0164968), in view of Belghoul et al. (U.S. Publication No. 2014/0192737), in view of Fernando et al. (U.S. Publication No. 2004/0034776), and further in view of Piazza et al. (U.S. Publication No. 2012/0077442) [Applicant’s IDS].
As per claim 2, the modified Yu teaches the method of claim 1.
However the modified Yu does not explicitly mention determining communication protocol capabilities of the plurality of devices; and determining a common communication protocol between the first and second devices, wherein the direct connection instructions enable the first and second devices to establish a direct connection with each other using the common communication protocol.
However Piazza teaches:
determining communication protocol capabilities of the plurality of devices (Piazza: paragraph 0008; determining operational parameters associated with each of the common communication protocols for each of the plurality of devices); and 
determining a common communication protocol between the first and second devices, wherein the direct connection instructions enable the first and second devices to establish a direct connection with each other using the common communication protocol (Piazza: paragraph 0008; performing a device discovery operation using the common communication protocols and associated operational parameters, and establishing communication between the plurality of devices using at least one of the common communication protocols based on a result of the discovery operation).  
 establishing communication between the plurality of devices using at least one of the common communication protocols (Piazza: Abstract).
Regarding claims 10 and 17, they are substantially similar to claim 2, and are rejected in the same manner, the same arts and reasoning applying. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2011/0098043), in view of Pegg et al. (U.S. Publication No. 2016/0164968), in view of Belghoul et al. (U.S. Publication No. 2014/0192737), and further in view of Fernando et al. (U.S. Publication No. 2004/0034776), and further in view of Wang et al. (U.S. Patent No. 9,572,125).
As per claim 4, the modified Yu teaches the method of claim 1.
However the modified Yu does not explicitly mention wherein the location identifiers includes one of a room number, a street address, or a media access control address of an access point through which the plurality of devices communicate in order to connect to the server.
However Wang teaches:
wherein the location identifiers includes one of a room number, a street address, or a media access control address of an access point through which the plurality of devices communicate in order to connect to the server (Wang: col. 6, lines 40-47; The term "physical location," as used herein, generally refers to any information describing the location of an object in physical space. Examples of physical locations may include, without limitation, a street address, a set of global positioning system (GPS) coordinates, a floor in a building, a room in a building, an aisle number, a zone identifier, a location in a custom coordinate system, and/or a distance from a defined point).24 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wang with the teachings as in the modified Yu. The motivation for doing so would have been for identifying a plurality of cooperating computing devices on a wireless network that are each configured with a device location application and determining a physical location for each cooperating computing device within the plurality of cooperating computing devices (Wang: Abstract).
Regarding claim 12, it is substantially similar to claim 4, and is rejected in the same manner, the same arts and reasoning applying. 

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2011/0098043), in view of Pegg et al. (U.S. Publication No. 2016/0164968), in view of Belghoul et al. (U.S. Publication No. 2014/0192737), and further in view of Fernando et al. (U.S. Publication No. 2004/0034776), and further in view of Caunter et al. (U.S. Publication No. 2009/0249359).
As per claim 5, the modified Yu teaches the method of claim 1.

However Caunter teaches:
receiving log-in requests to participate in the collaboration session from the first and second devices using a same user; in response thereto, generating a first location identifier for the user account; and sending log-in responses to the first and second devices, wherein each of the log-in responses includes the first location identifier (Caunter: System provides a user interface for all of a user's devices where the interface changes by location. Fig. 6, paragraph 0087; user logs into account with device. Paragraphs 0071-0072; user logs in with two devices. System senses location of one device and provides location to second device. The fact that the first device sends data to a second device is just a simple substitution away from the system sending location to both device).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Caunter with the teachings as in the modified Yu. The motivation for doing so would have been for allowing a user simultaneously use two client devices that are both logged into the widget portal (Caunter: paragraph 0072).ATTORNEY DOCKET NO. 0370.3586C (1013550-US.01)
Regarding claims 13 and 18, they are substantially similar to claim 5, and are rejected in the same manner, the same arts and reasoning applying. 

Claims 6-7, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2011/0098043), in view of Pegg et al. (U.S. Publication No. 2016/0164968), in view of Belghoul et al. (U.S. Publication No. 2014/0192737), in view of Fernando et al. (U.S. Publication No. 2004/0034776), and further in view of Narayanan (U.S. Publication No. US 2018/0041489).
As per claim 6, the modified Yu teaches the method of claim 1.
However the modified Yu does not explicitly mention wherein the direct connection instructions further include: information designating one of the first and second devices as a master node at the physical location.
However Narayanan teaches: 
wherein the direct connection instructions further include: information designating one of the first and second devices as a master node at the physical location (Narayanan: paragraph 0091; operation 734 indicates that a subscriber can grant the ability for the "master" device to delegate the authority to be a beacon to other devices).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Narayanan with the teachings as in the modified Yu. The motivation for doing so would have been in order to a subscriber can grant the ability for the "master" device to delegate the authority to be a beacon to other devices (Narayanan: paragraph 0091).
As per claim 7, the modified Yu teaches the method of claim 6, wherein the direct connection instructions further instruct the master node to advertise a unique service set identifier or Bluetooth® device identifier for the physical location (Narayanan: paragraph 0024; the user device 114 comes into physical proximity of one or more beacons and acquires a beacon ID over a short range wireless connection (i.e., Bluetooth LE, or other short range wireless link). Beacon IDs are typically designed to be unique so that no two beacons provide the same beacon id).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Narayanan with the teachings as in the modified Yu. The motivation for doing so would have been in order to a subscriber can grant the ability for the "master" device to delegate the authority to be a beacon to other devices (Narayanan: paragraph 0091).
Regarding claims 14-15, they are substantially similar to claims 6-7, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
Regarding claims 19-20, they are substantially similar to claims 6-7, respectively, and are rejected in the same manner, the same arts and reasoning applying. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/HERMON ASRES/Primary Examiner, Art Unit 2449